Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Maki Saitoh on February 25, 2021.

The application has been amended as follows: 
Claim 1: In the last line, after “α” and before “.” Insert
	
	--- , and wherein the compressive stress layer further includes a stress pattern C on an inner side of the glass from the stress pattern B, and when the stress pattern C is approximated as a linear function, a slope i MPa/µm of compressive stress thereof satisfies -8≤i<0 ---
Claim 4: Cancel
Claims 7-10: Cancel
Claim 11: In line 1, after “glass” and before “,” insert
	--- according to claim 1 ---


Allowable Subject Matter
Claims 1-3, 5-6, 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: While the closest prior art (see Notice of references cited) does teach or would render obvious a chemically strengthened glass having a compressive stress layer that includes a stress pattern A close to the surface and that increases as going inward from the surface, a stress pattern B on an inner side of the glass that decreases as going inward from the surface and is present at 90micron or more from the surface and the stress at the point where pattern A and B meet is greater than the stress of pattern A, the art simply fails to teach all the above in combination with an additional stress pattern C on an inner side of pattern B having the requirements claimed and none of the prior art teaches any motivation to remedy this deficiency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784